Action to recover damages for alleged injuries to respondent’s good name and reputation by reason of an alleged conspiracy between the appellants pursuant to which certain false and slanderous statements were made and published by one of the appellants. The appeal is from so much of an order as permits the examination of appellants upon the items set forth in the order, and as provides for the production of books, records and documents, and the inspection of the same by respondent. Order modified by striking therefrom the seventh ordering paragraph. As so modified, order, insofar as appealed from, affirmed, without costs. The granting of the examination before trial and the direction to produce books, records and documents in possession of the appellants relating to the issues were within the discretion of the Special Term (Civ. Prac. Act, §§ 288, 292, 296), and we find no improvident exercise of such discretion in this instance. It does not appear, however, that the pictures sought to be discovered have any relation to the issues raised by the pleadings. The court has no power to order a discovery and inspection except as to books, documents or other papers, or articles or property relating to the merits of the action (Civ. Prac. Act, § 324). Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ., concur.